Ladd, J.
— It appears that Elizabeth Mathews owned a residence at 1533 Vine Street in Des Moines and defendant, a quarter section of land in Lincoln County, Nebraska. They exchanged, the company conveying to her the land and paying to her $300.00 and she deeding to defendant the house and lot and executing to it a promissory note for $1,500.00 and securing payment thereof by giving a mortgage back on the land. Thereafter, Mrs. Mathews, who had never seen the land, employed plaintiffs to institute suit against defendant for damages she claimed to have suffered in said exchange and in pursuance of such employment they filed a petition alleging that defendant had fraudulently deceived her and thereby induced her to make such exchange to her damage in the sum of $- and caused original notice to be served on defendant. Sometime later, notice that plaintiffs claimed *684a lien for their attorneys’ fees on the amount owing by defendant was served on it and in the following year, the case was settled, out of court, and dismissed. This was done without the knowledge of plaintiffs and in pursuance of an agreement whereby Mrs. Mathews undertook to convey back the Nebraska land subject to the $1,500.00 mortgage, pay $300.00 at the rate of $4.00 a month with interest and dismiss the suit, when defendant should convey back to her the house and lot in Des Moines. Conveyances were made as agreed, save that at Mrs. Mathews’ request, the house and lot were deeded to one Johnson, her former husband, and he executed a mortgage thereon securing payment of the $300.00 which she was to pay and for which he gave his note. The object of this action is to enforce plaintiffs’ lien, if any they ever had, and it is their'contention that, notwithstanding the nature of the adjustment by the parties to the original suit, they are entitled to judgment against defendant for the reasonable value of the services by them rendered. The evidence disclosed that the residence property was worth from $500.00 to $700.00 and the land $1,600.00. In exchanging, Mrs. Mathews received property of the value of $100.00 above the incumbrance she executed and the $300.00 in cash and conveyed property valued at from $500.00 to $700.00. If then she had succeeded in establishing the allegations of her petition, she must have recovered at least the difference, or from $100.00 to $300.00, and in settling by trading back, she received this much in value. See. 321 of the Code provides that “An attorney has a lien for a general balance of compensation upon . . .
1. Attorney and fóíTttorney to'apfpat™pt “money due.-’ “3. Money due his client in the hands of the adverse party, or attorney of such party, in an action or proceeding in which the attorney claiming the lien was employed, from the time of giving notice in writing to such ° ° ° adverse party, or attorney of such party, if kbn money is in the possession or under the eontroi 0f such attorney, which notice shall state the amount claimed, and, in general terms, for what services;’ ’
*685“The money in the hands of the adverse party is such as shall be found to be due in the action or proceeding.” Tiffany v. Stewart, 60 Iowa 207. And where money is paid through settlement or compromise of the suit, this is treated as “money due” in establishing the lien.
Had defendant paid Mrs. Mathews - money instead of property, in settlement, the right of plaintiffs to establish their lien could not be questioned. Crosby & Fordyce v. Hatch, 155 Iowa 312. Cheshire v. Des Moines City Ry. Co., 153 Iowa 88; Smith v. Ry., 56 Iowa 720.
The contention of counsel for appellant is that as it conveyed property to her, such lien will not.be established. We are not inclined to that view. Had the cause been prosecuted to judgment, recovery, if any, must have been in money and plaintiffs would have been entitled to a lien thereon for the value of their services. Such a prosecution of the action was obviated by the settlement or compromise, and this was because of the injury alleged and in a sense in satisfaction of damages, if any, which may have flowed therefrom. Cheshire v. Des Moines City Ry., supra.
The compromise was of the claim of money due regardless of how settled and it was on money due the lien attached. Instead of paying the money alleged to be due, defendant conveyed property of value as stated and we are of opinion that the lien may not be defeated by substituting property in place of money in satisfaction of such a claim. The design of the statute giving an attorney a lien on, money due his client from the adverse party.is to- protect him in the collection, out of the proceeds of the litigation, of the value of services rendered ; and for this reason, it may not be defeated by a secret compromise of the parties to the suit and may be éstablished as against anything of value derived thereby on a claim for money due and traceable as a consequence of such- services. The payment of money or property in settlement is in satisfaction of the claim for money due and to which the lien *686attached and to the extent of the value thereof it will be enforced. — Affirmed.
Deemer, C. J., Gaynor and Salinger, JJ., concur.